Citation Nr: 9916948	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  94-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for osteoarthritis, lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from January 1984 to 
September 1992.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in St. Petersburg, Florida (hereinafter RO).


REMAND

In June 1996, the Board denied the veteran's claim of 
entitlement to a rating in excess of 20 percent for his 
service-connected low back disorder.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) and in 
response to a Joint Motion, the Court vacated that part of 
the June 1996 Board decision and remanded the case to the 
Board for readjudication consistent with the Joint Motion.  
The Board remanded this case in March 1998, for further 
development of the evidence in order to comply with the 
Court's Order dated in April 1997.  

In the March 1998 remand, the Board requested that the RO 
obtain all pertinent medical evidence subsequent to February 
1994.  With respect to this development, in March 1998, the 
RO requested that the veteran provide information regarding 
additional medical treatment from February 1994, to include 
treatment at both private and VA facilities.  However, the 
veteran failed to provide the requested information as to 
treatment, if any, as requested.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
Court) has stated that, "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  Nevertheless, the Court has also stated that the VA 
is deemed to have constructive knowledge of certain documents 
which are generated by VA agents or employees, including VA 
physicians.  Bell v. Derwinski, 2 Vet.App. 611, 612-613 
(1992).  If those documents predate the Board decision on 
appeal, are within the VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the [VA] and should be 
included in the record."  Id. at 613.  "If such material 
could be determinative of the claim and was not considered by 
the Board, a remand for readjudication would be in order."  
Id.  As such, regardless of the lack of response from the 
veteran, the RO should request VA outpatient treatment 
records from the Orlando VA Medical Center, where the veteran 
had previously been receiving outpatient treatment for his 
service-connected low back disorder.  This is particularly 
appropriate, as the VA examiner in October 1998, commented 
that the veteran had been seen at the "Orlando VA" where he 
was given his current medication.  

Additionally, the Board is obligated by law to ensure that 
the RO complies with its directives.  The Court has stated 
that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  In a statement dated in September 1998, the 
veteran's representative noted inadequacies of the VA 
examination requested by the RO in compliance with the March 
1998 Board remand and the April 1997 Court Order.  As such, 
the RO requested an additional examination of the veteran's 
low back disorder to address these inadequacies.  Said 
examination was conducted in October 1998.  However, the 
Board finds that this additional examination also failed to 
address the specific information needed in order to fairly 
adjudicate the veteran's claim under the Court's decision in 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.  

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Slip op. at 17, (emphasis in the original).  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a statement of the 
case.  Id.  As in Fenderson, the RO in this case has also 
misidentified the issue on appeal as a claim for an increased 
disability rating for the veteran's service-connected low 
back disorder, rather than as a disagreement with the 
original rating award for this disorder.  

Moreover, the Court noted in pertinent part, that there is a 
"distinction between an original rating and a claim for an 
increased rating" and that "at the time of an initial 
rating 'separate ratings can be assigned for separate periods 
of time based on facts found', a practice known as 'staged' 
ratings. . . ."  Fenderson, No. 96-947, slip op. at 8-9.  
The Board has recharacterized the issue so that "staged" 
ratings may be considered in this case.

Accordingly, this case is remanded for the following actions:

1.  All pertinent VA medical treatment 
records subsequent to February 1994, 
specifically those from the Orlando VA 
outpatient clinic, should be obtained 
and associated the claims file.

2.  The RO should schedule a VA 
orthopedic examination to determine the 
extent of the veteran's 
service-connected low back disorder.  
All indicated tests and studies should 
be accomplished.  The claims file, to 
include the most recent x-ray studies of 
the veteran's lumbar spine conducted in 
May 1998, and a copy of this remand must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected low back 
disorder.  It is requested that the 
examiner provide explicit responses to 
the following questions: 

(a)  Does the service-connected low back 
disorder cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform 
average employment in a civil 
occupation?  If the severity of these 
manifestations can not be quantified, 
the examiner should so indicate. 

(b)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
low back disorder, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected low back disorder, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected low back disorder. 

(c)  The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems that 
have an impact on the functional 
capacity affected by the service-
connected disorder, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused 
by the service-connected disorders.  If 
the functional impairment created by the 
nonservice-connected problem can not be 
dissociated, the examiner should so 
indicate.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Thereafter, if the issue of 
entitlement to an initial disability 
evaluation in excess of 20 percent for 
osteoarthritis, lumbar spine, remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  The supplemental 
statement of the case should address the 
denial of an initial rating as discussed 
in Fenderson, to include consideration of 
"staged" ratings.  The supplemental 
statement of the case should also address 
whether the veteran's claim should be 
submitted to the Chief Benefits Director 
or the Director, VA Compensation and 
Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


